--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of the 9th Day of May
2015, is made and entered into by and among Nobilis Health Holdings Corp., a
British Columbia corporation ("Buyer") or its assignee, Victory Medical Center
Plano, LP (“Seller”) and Victory Parent Company, LLC (“VPC”). Buyer, Seller (as
hereinafter defined) and VPC may be referred to herein individually as a "Party"
and collectively as the "Parties."

WHEREAS, Seller owns and operates a licensed general acute care hospital in
Plano, Texas (in reference to the hospital location, the “Hospital,” and in
reference to the operation of the hospital, the "Business");

WHEREAS, Seller is governed by that certain Amended and Restated Limited Seller
Agreement of Victory Medical Center Plano, L.P. dated June 1, 2012 as amended by
that certain First Amendment to Limited Seller Agreement of Victory Medical
Center Plano, L.P. dated June 3, 2013 (collectively, the "Partnership
Agreement");

WHEREAS, Seller has determined to sell or assign certain assets to Buyer; and
Buyer desires to purchase, the assets described in this Agreement (collectively
the "Purchased Assets"), all upon the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

ARTICLE I.
DEFINITIONS


Capitalized terms not otherwise defined in this Agreement shall have the meaning
ascribed to them in the attached Appendix I.

ARTICLE II.
FINANCIAL ARRANGEMENTS


II.1                 Purchase and Sale of Purchased Assets.

(a)                 At Closing, subject to the terms set forth herein, Buyer
shall purchase from Seller, and Seller shall sell to Buyer, the assets as listed
on the attached Schedule 2.1(a) (the “Purchased Assets”) free and clear of all
claims, encumbrances, debts, demands or liabilities of any kind.

(b)                 The assets listed on Schedule 2.1(a) are the only assets
that the Buyer shall purchase and Schedule 2.1(b) lists, for clarity and not as
a limitation, specific assets that will not be Purchased Assets.

(c)                 Allocation of Purchase Price. Within one hundred eighty
(180) days after Closing Date, Buyer shall prepare an allocation of the Purchase
Price in accordance with Section 1060 of the Internal Revenue Code of 1986, as
amended (“Code”), and the Treasury regulations thereunder (and any similar
provision of state or local Legal Requirements, as appropriate) (the
“Allocation”). Seller and Buyer hereby agree to be bound by such Allocation, to
account for and report the purchase and sale of the Assets contemplated hereby
for federal and state Tax purposes in accordance with such Allocation, and not
to take any position (whether in Tax Returns (as hereinafter defined), Tax
audits, or other Tax proceedings) that is inconsistent with such Allocation
without the prior written consent of the other party. Buyer and Seller and their
affiliates shall report, act and file all Tax Returns and other information
filings, to the extent required, in all respects and for all purposes consistent
with such Allocation.

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP\


--------------------------------------------------------------------------------

II.2                Additional Consideration. Notwithstanding anything herein to
the contrary, as of Closing, Buyer shall assume and agree to pay, perform and
discharge in accordance with their respective terms certain obligations and
liabilities of Seller as follows:

(a)                 The assumption of all obligations or other liabilities of
Sellers the contracts and agreements specifically listed on Schedule 2.2(a)
(collectively, the "Assumed Contracts") as evidenced by an assignment and
assumption agreement (the "Assumption Agreement" a form of which is attached
hereto as Exhibit 2.2(a)) and consented to by the lessors, if applicable, and
the exercise of all commercially reasonable efforts to remove or replace
Sellers, as soon as reasonably practicable, from any and all warranties,
guarantees, liabilities or other obligations relating to the Assumed Contracts
(collectively, the "Guaranty Replacements" and each a “Guaranty Replacement”).
Other than the Assumed Liabilities.

(b)                Within thirty (30) days of receiving a copy of a reasonably
detailed invoice, Buyer shall pay directly or reimburse Seller for expenses
related to the negotiation, drafting, review and closing of this transaction,
including Seller’s legal expenses, in an amount that shall not exceed, in the
aggregate, $25,000.00. (collectively, Sections 2.2(a) and (b) are the “Assumed
Liabilities”)

Other than the Assumed Liabilities Buyer shall assume no other obligation or
liability of the Seller.

ARTICLE III.     CLOSING.

III.1               Closing. Subject to the satisfaction or waiver by the
applicable party of the conditions precedent to Closing as specified in ARTICLE
VI and ARTICLE VII below below, Closing will take place at a time determined by
the Buyer as soon as practicable after execution but in no event later than May
11, 2015 ("Closing"). Buyer shall provide the Sellers no less than two Business
Days' notice of the date the Buyer as elected for Closing. The Closing shall be
effective as of 11:59 p.m. on Closing Date.

III.2               Deliveries of Sellers at Closing. At Closing, Seller shall
deliver or cause to be delivered to Buyer:

(a)                 counterparts of an executed Bill of Sale transferring the
Purchased Assets to Buyer;

2

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(b)                 counterparts of an executed Assignment and Assumption
Agreement, that is substantially identical to the form attached hereto as
Exhibit 1;

(c)                 an Officers' Certificate, in form and substance reasonably
satisfactory to Buyer, duly executed on Seller’s behalf, certifying as to (i)
the charter documents and organizational documents of Seller, (ii) the
resolutions relating to the authority of Seller to enter into the transactions
contemplated by this Agreement (a copy of which shall be attached thereto), and
(iii) that the conditions in ARTICLE VI have been satisfied;

(d)                 evidence or copies of the consents, approvals, orders,
qualifications or waivers required by any third party or Governmental Authority
to consummate the transactions contemplated by this Agreement; and

(e)                 the Seller’s books and records maintained by or in the
possession of Seller;

(f)                  a duly executed consent from the Landlord permitting Buyer
or Buyer’s assignee to assume the Lease

(g)                 such other documents or instruments as are required to be
delivered at Closing pursuant to the terms hereof.

III.3               Deliveries of Buyer at Closing. At Closing, Buyer shall
deliver or cause to be delivered to Sellers:

(a)                 a duly executed copy of the Guaranty Replacements, in
accordance with Section Section 2.2(a);

(b)                delivery of the full balance due and owing with respect to
the Viewpoint Bank, NA (“Viewpoint”) Notes to the lender as described in Section
Section 8.9;

(c)                 a duly executed copy of the Buyer Promissory Note;

(d)                 a counterpart to the General Seller Interests Assignment,
duly executed by GP;

(e)                 an Officer's Certificate, in form and substance reasonably
satisfactory to Seller, duly executed on Buyer's behalf, certifying as to

(i)                  the charter documents and organizational documents of
Buyer, and (ii) the resolutions relating to the authority of Buyer to enter into
the transactions contemplated by this Agreement;

(f)                 evidence of good standing from the applicable British
Columbia authority that Buyer is existing and in good standing under the Laws of
the British Columbia, Canada; and

3

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(g)                 such other documents or instruments as Buyer reasonably
deems necessary to effect the transaction contemplated hereby or that are
required to be delivered at Closing pursuant to the terms hereof.

III.4               Additional Acts. Further, from time to time after Closing,
each party shall execute and deliver such other instruments of conveyance and
transfer, and take such other actions as another party hereto may reasonably
request, to more effectively convey and transfer full right, title and interest
to, vest in, and place each party, in legal and actual possession of, as
applicable, the Purchased Interest.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLER


Each of VPC and Seller represent and warrant to Buyer, jointly-and-severally, as
of Closing, as follows:

IV.1               Organization and Qualification of Seller. Seller is a limited
partnership, duly formed and validly existing under the Laws of the State of
Texas. Seller has the requisite partnership power and authority to own, operate
or lease the properties and assets now owned, operated or leased by it and to
carry on the Business as currently conducted by Seller. Seller is duly qualified
to do business as a limited partnership and is in good standing in each
jurisdiction where the character of its properties owned, operated or leased or
the nature of its activities makes such qualification necessary.

IV.2               Capitalization of Seller; Subsidiaries. As of Closing Date,
the partners set forth on Schedule 4.2 are the record and beneficial owners of
100% of the partnership interests and other equity interests in Seller. Except
for those partners set forth on Schedule 4.2 no others have any right to vote as
partners on matters relating to Seller or the right to receive economic benefit
as partners. There are no outstanding warrants, options or rights of any kind to
acquire from Seller any equity interest in Seller. Seller has no subsidiaries.

IV.3               Capacity; Enforceability. VPC and Seller have all requisite
power, capacity and authority to execute and deliver this Agreement and to
perform their respective obligations hereunder. This Agreement has been duly and
validly executed and delivered by, and is a valid and binding obligation of, VPC
and Seller enforceable against VPC and Seller, as applicable, in accordance with
its terms, except as the enforceability may be limited by (a) applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
similar Laws in effect which affect the enforcement of creditors' rights
generally; or (b) general principles of equity. As of Closing there will no
encumbrances on the purchased assets.

IV.4               Consents and Approvals. Except for any consents required by
(a) the Texas Department of State Health Services and (b) VPC's or Seller’s
lender, no consent, authorization or approval of, or filing or registration with
any Governmental Authority or any other Person is necessary in connection with
the execution, delivery or performance by VPC and Seller of this Agreement or
the consummation by VPC and GP of the transactions contemplated herein. Except
as set forth on Schedule 4.4 and subject to the approval of VPC’s and Seller’s
lenders neither VPC, nor Seller is a party to, subject to or bound by (or by
which any of its properties or assets may be bound) any Contract which does or
would (a) conflict with or be breached or violated or the obligations thereunder
accelerated or increased (whether or not with notice or lapse of time, or both)
or give rise to any payment obligation or loss of a benefit, or a right of
termination, cancellation, or modification, by the execution, delivery or
performance by VPC or Seller of this Agreement, or (b) prevent the carrying out
of the transactions contemplated herein.

4

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

IV.5               Financial Statements; No Undisclosed Liabilities; Absence of
Changes.

(a)                 Seller has delivered to Buyer: (a) an unaudited balance
sheet of Seller as of December 31, 2014, and the related unaudited statements of
income and cash flows for the year then ended; (b) an audited balance sheet and
the related audited statements of income and cash flows as of December 31 for
each of the years 2013 and 2012; and (c) an unaudited balance sheet of Seller as
of March 31, 2015 ("Balance Sheet Date") and the related statements of income
for the three (3) months then ended. Such financial statements fairly and
accurately present the financial condition and the results of operations and
cash flows of Seller on the respective dates of and for the periods referred to
in such financial statements. The financial statements referred to in this
Section were prepared in accordance with GAAP consistently applied throughout
the periods involved. The financial statements have been and will be prepared
from and are in accordance with the accounting records of Seller. Other than as
set forth on Schedule 4.5, Seller does not have any long-term debt.

(b)                 Seller has no liabilities, obligations or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise
("Liabilities"), except (a) those which are adequately reflected or reserved
against in the balance sheet as of the Balance Sheet Date, and (b) those which
have been incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date and which are not, individually or in the
aggregate, material in amount;

(c)                 Since the Balance Sheet Date, and other than in the ordinary
course of business consistent with past practice, there has not been, with
respect to the Seller, any:

(i)                  event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a material
adverse effect;

(ii)                 amendment of the certificate of limited partnership,
limited partnership agreement or other organizational documents of the Seller;

(iii)                split, combination or reclassification of any Units of
partnership interests, the issuance, sale or other disposition of any Units of
partnership interests, or grant of any options, warrants or other rights to
purchase or obtain (including upon conversion, exchange or exercise) any of
Units of partnership interests, the declaration or payment of any or 5
distributions on or in respect of any Units of partnership interests or the
redemption, purchase or acquisition of Units of partnership interests;

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(iv)                material change in any method of accounting or accounting
practice of the Seller, except as required by GAAP or as disclosed in the notes
to the financial statements;

(v)                 material change in the Seller's cash management practices
and its policies, practices and procedures with respect to collection of
accounts receivable, establishment of reserves for uncollectible accounts,
accrual of accounts receivable, inventory control, prepayment of expenses,
payment of trade accounts payable, accrual of other expenses, deferral of
revenue and acceptance of customer deposits;

(vi)                incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;

(vii)               transfer, assignment, sale or other disposition of any of
the assets shown or reflected in the balance sheet or cancellation of any debts
or entitlements, or any material damage, destruction or loss (whether or not
covered by insurance) to its property;

(viii)              any capital investment in, or any loan to, any other Person;

(ix)                 acceleration, termination, material modification to or
cancellation of any material Contract (including, but not limited to, any
material Contract) to which the Seller is a party or by which it is bound;

(x)                  any material capital expenditures;

(xi)                 imposition of any Lien upon any of the Seller properties,
Seller Interest or assets, tangible or intangible; (xii) any loan to (or
forgiveness of any loan to), or entry into any other transaction with, any of
its stockholders or current or former directors, officers and employees;

(xiii)               adoption of any plan of merger, consolidation,
reorganization, liquidation or dissolution or filing of a petition in bankruptcy
under any provisions of federal or state bankruptcy Law or consent to the filing
of any bankruptcy petition against it under any similar Law;

(xiv)               purchase, lease or other acquisition of the right to own,
use or lease any property or assets for an amount in excess of $5,000,
individually (in the case of a lease, per annum) or $25,000 in the aggregate (in
the case of a lease, for the entire term of the lease, not including any option
term), except for purchases of inventory or supplies in the ordinary course of
business consistent with past practice; or

6

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(xv)               action by GP or the Seller to make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the Tax liability or reducing any Tax asset of
Buyer in respect of any post-Closing Tax Period

IV.6                Contracts; No Defaults. Except as set forth on Schedule 4.6,
neither Seller nor VPC is in material default of any Contract or agreement
except where such default would not result in any effect or change that would be
materially adverse to the Business, assets, condition (financial or otherwise),
operating results, operations, or business prospects of Seller taken as a whole,
or to the ability of any Party to this Agreement to consummate the transactions
contemplated herein.

IV.7               Title to Property; Asset Sufficiency, Condition of Tangible
Property. Seller has good and valid title to and ownership of all personal
property making up all or any portion of the Purchased Assets, except for
personal property leased by Seller, for which Seller has good and valid
leasehold interests. Seller maintains all contracts, agreements, commitments and
other arrangements that are reasonably necessary for the operation of a Texas
licensed hospital (the “Material Contracts”). Seller maintains all assets of any
kind, whether personal, mixed, tangible and/or intangible (or immovable,
moveable, corporeal and/or incorporeal), that are reasonably necessary for the
operation of a Texas licensed hospital (the “Material Assets”). Seller
represents and warrants (i) the Material Assets represent all of the assets
necessary to operate the Business and Seller in the same manner as currently
conducted and as conducted during the one (1) year period immediately preceding
Closing Date.

 IV.8              Litigation and Proceedings. Except as set forth on Schedule
4.8, there are no claims or Proceedings pending or threatened, against or
affecting VPC or Seller at law or in equity, or before or by any Governmental
Authority, which if determined adversely to VPC or the Seller would have a
material adverse effect on the operations or finances of Seller.

IV.9               Licensure. Seller is licensed by the Texas Department of
State Health Services (Regulatory Licensing Unit) (the “Department”) as a
hospital consistent with the applicable laws and regulation of the State of
Texas. Seller has all licenses, registrations, permits, certificates,
certificates of need, clearances and other authorizations, consents and
approvals of any governmental entity required for the lawful existing operation
of Seller and the Purchased Assets (the “Licenses”). The Licenses required for
the ownership or operation of Seller and the Purchased Assets as presently
operated, all of which are now and as of Closing shall be in good standing, in
full force and effect and, to the knowledge of Seller, not subject to
meritorious challenge. Seller is in material compliance with the terms of the
Licenses, and Seller has not received any written notice or communication from
any governmental entity regarding any violation of any License (other than any
surveys or deficiency reports for which Seller has submitted a plan of
correction that has been approved by the applicable governmental authority). All
applications required to have been filed by Seller for the renewal of the
Licenses have been duly filed on a timely basis with the appropriate
governmental entity, and all other filings required to have been made by Seller
with respect to the Licenses have been duly made on a timely basis with the
appropriate governmental entities.

7

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

IV.10             Employee Benefit Plans. Seller does not currently maintain any
Employee Benefit Plans and any Employee Benefit Plans previously maintained by
Seller were terminated in accordance with the plan documents and applicable Law.

IV.11             Labor Matters. (a) Seller has not been, and is not now, a
party to any collective bargaining agreement or other labor Contract; (b) there
has not been, there is not presently pending or existing and, to the Knowledge
of Sellers, there is not threatened, any strike, slowdown, picketing, work
stoppage or employee grievance process involving Seller; (c) to the Knowledge of
Seller no event has occurred and no circumstances exist that could provide the
basis for any work stoppage or other labor dispute; (d) to the Knowledge of
Seller no application or petition for an election of or for certification of a
collective bargaining agent is pending; and (e) to the Knowledge of Seller,
there has been no charge of discrimination filed against or threatened against
Seller with the Equal Employment Opportunity Commission or similar Governmental
Entity

IV.12             Taxes. Except as set forth on Schedule 4.12, Seller has (a)
timely filed or extended all returns required to be file by or in respect of the
Business with respect to all Taxes; (b) paid all Taxes shown to have become due
pursuant to such returns; and (c) paid all other Taxes for which a notice of
assessment or demand for payment has been received, if the due date therefore
has occurred. Seller has not received any notice of any proposed assessments of
Taxes against or in respect of the Business, or any proposed adjustments to any
Tax Returns filed by or in respect of the Business.

IV.13             Insurance. Seller maintains insurance coverage for its
operations, personnel and assets. Schedule 4.13 sets forth all insurance
policies to which Seller is a party, an insured or a beneficiary and these
insurance policies as well as a list of all pending insurance claims related to
the Seller. All of the policies set forth on Schedule 4.13 are valid,
outstanding and enforceable, are issued by an insurer that is financially sound
and reputable, and, taken together, provide the Seller with (i) adequate
insurance coverage for the assets and operations of Seller, the Business and
Seller, and (ii) all such coverage as is required by Laws, Licenses and
Governmental Authorities which govern or oversee Seller. No insurance carrier
has canceled or reduced or given notice of its intention to cancel or reduce,
any insurance coverage with respect to the Business and to the Knowledge of
Seller there are no grounds to cancel or void any such policies or coverage.

IV.14              Brokers. No broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders' fee or other commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by Seller.

IV.15              Compliance with Laws. Seller is and prior to Closing has
been, in material compliance with all applicable Laws. Seller possesses and is
in compliance in all material respects with all Licenses required by it under
all Laws in connection with the conduct of the Business as presently conducted,
including all applicable anti-money laundering and economic sanctions Laws. No
loss or expiration of any such License is pending or threatened or reasonably
foreseeable, other than expiration in accordance with the terms thereof of
Licenses that may be renewed in the ordinary course of business without lapsing
.

8

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

IV.16             Environmental Matters. Seller is in material compliance with
all Environmental, Health and Safety Requirements. Seller has not received from
an Person any (x) notice or claim that Seller is in violation of any
Environmental, Health and Safety Requirement or (y) any request for information
related to any asserted violation of any Environmental, Health and Safety
Requirement.

IV.17             Leases.

(a)                 Seller holds a valid leasehold interest in the property
located at 2301 Marsh Lane, Plano Texas under that certain Lease Agreement
between Seller, as Tenant, dated December 15, 2011 and FAEX Holdings, (TX), LLC
as landlord (the “Real Estate Lease”) as well as to certain equipment necessary
to operate a Texas licensed hospital which are leased by Seller pursuant to the
agreements listed on Schedule 4.17(a) (the “Equipment Leases”).

(b)                 Except as listed on Schedule 4.17(b), Seller is in material
compliance with the terms and conditions of the Real Property Lease, the
Equipment Leases and any other leasehold interest that represent a Material
Contract, and is not currently in material default of the terms and conditions
of such agreement.

IV.18             Regulatory Compliance; Improper Payments.

(a)                 Seller has at all times remained in constant operation and
no event has occurred which could result in the suspension or termination of any
License required to operate the Seller; (b) Seller has been and is in material
compliance with all applicable Legal Requirements, including Title XVIII of the
Social Security Act, 42 U.S.C. §§ 1395-1395hhh (the Medicare statute), including
specifically, but not limited to, the Ethics in Patient Referrals Act, as
amended, or "Stark Law," 42 U.S.C. § 1395nn; Title XIX of the Social Security
Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute); the Federal Health Care
Program Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b); the False Claims Act, as
amended, 31 U.S.C. §§ 3729-3733; the Program Fraud Civil Remedies Act, 31 U.S.C.
§§ 3801-3812; the Anti-Kickback Act of 1986, 41 U.S.C. §§ 51-58; the Civil
Monetary Penalties Law, 42 U.S.C. §§ 1320a-7a and 1320a-7b; the Exclusion Laws,
42 U.S.C. § 1320a-7; the Health Insurance Portability and Accountability Act of
1996 as amended by the Health Information Technology for Economic and Clinical
Health Act (collectively, "HIPAA") and all applicable implementing regulations,
rules, ordinances and orders; and any similar state and local statutes,
regulations, rules, ordinances and orders that address the subject matter of the
foregoing.

(c)                 Seller has not received any notice from any agency, board,
commission, bureau, intermediary, carrier, Medicare administrative contractor,
Government Program integrity contractor, recovery audit contractor,
accreditation organization or other instrumentality of any government, whether
federal, state or local, commercial payor or patient that any of the operations
of the Seller are not in compliance with all applicable Law or accreditation
requirements. Seller has timely filed all reports, data and other information
required to be filed pursuant to the Legal Requirements. Notwithstanding the
foregoing, Government Program requests for information as part of the 855A
application process shall not be deemed to be regulatory non-compliance pursuant
to this Section 4.18.

9

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(d)                 Except in compliance with the applicable Law, neither Seller
nor any partner, member, manager, officer or employee of Seller, nor any agent
acting on behalf of or for the benefit of any of the foregoing, has directly or
indirectly: (i) offered, paid, solicited, or received any remuneration
(including any kickback, bribe, or rebate), in cash or in kind, to, or made any
financial arrangements or a gratuitous payment of any kind, with any past,
present or potential customers, past, present, or potential suppliers, patients,
government officials, physicians, contractors or third party payors of Seller or
any other person or entity in exchange for business or payments from such
persons in violation of Legal Requirements; (ii) established or maintained any
unrecorded fund or asset for any improper purpose or made any misleading, false,
or artificial entries on any of its books or records for any reason; or (iii)
made any payment for or agreed to make any payment for any goods, services, or
property in excess of fair market value except to the extent permitted by
applicable Law.

(e)                  Except in compliance with applicable Law, to the Knowledge
of Seller, no partner, officer or employee of Seller is a party to any Contract,
lease agreement or other arrangement (including any joint venture or consulting
agreement) related to Seller, Seller's assets with any physician, immediate
family member of a physician, physical or occupational therapist, health care
facility, hospital, nursing facility, home health agency or other person who is
in a position to make or influence referrals to or otherwise generate business
for Seller, or Seller's assets.

(f)                  Seller maintains a compliance program designed to promote
compliance with all applicable Laws, rules, and regulations and ethical
standards, to improve the quality and performance of operations, and to detect,
prevent, and address violations of legal or ethical standards applicable to the
operations of the Seller (a "Compliance Program"). Seller has delivered to Buyer
a complete and accurate copy of the Seller's current Compliance Program
materials, including all program descriptions, compliance officer and committee
descriptions, ethics and risk area policy materials, training and education
materials, auditing and monitoring protocols, reporting mechanisms, and
disciplinary policies, and Seller has its operations in accordance with such
Compliance Program. Seller (i) is not a party to a Corporate Integrity Agreement
with the Office of Inspector General of the Department of Health and Human
Services, (ii) has no reporting obligations pursuant to any settlement agreement
entered into with any governmental authority, (iii) to the Knowledge of Seller
has not been the subject of any health care program investigation or been served
with or received any search warrant, subpoena, civil investigative demand,
contact letter, or telephone or personal contact by or from any governmental
authority regarding any healthcare program investigation conducted by any
governmental authority, (iv) to the Knowledge of Seller, is or has been a
defendant in any qui tam/False Claims Act litigation, or (v) has received any
complaints from employees, independent contractors, vendors, physicians, or any
other person that would indicate that Seller has violated in any material
respect any applicable Law. Seller has provided Buyer with complete and accurate
descriptions of each audit and investigation conducted pursuant to the
Compliance Program during the last three (3) years.

10

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(g)                 All employed personnel who work in or provide services at
Seller have all applicable authorizations, Licenses and registrations from the
State of Texas and other applicable governmental authorities to render the
medical services and ancillary services currently provided.

(h)                 Seller has not previously maintained and does not currently
maintain a Medicare provider agreement.

IV.19             Inventory. Inventories of supplies, drugs, food, janitorial
and office supplies and other disposables and consumables existing on the
Effective Date and located at the Hospital, or purchased by Seller for use in
connection with the business or operation of the Hospital (“Inventory”) consists
of a quality and quantity useable and saleable in the ordinary course of
business except for obsolete items and items of below standard quality, all of
which have been written off or written down to net realizable value.

IV.20             Medical Staff Matters. Seller has provided to Buyer complete
and accurate copies of the medical staff bylaws, medical staff rules and
regulations, and medical staff hearing procedures of Seller, all as presently in
effect. There are no pending or, to the Knowledge of Seller, threatened adverse
actions, appeals, challenges, disciplinary or corrective actions, or disputes
involving applicants to the medical staff of the Seller, current members of the
medical staff of the Seller or affiliated health professionals, and all appeal
periods in respect of any medical staff member, allied health professional or
applicant against whom an adverse action has been taken by the Seller have
expired. Seller has delivered to Buyer a written disclosure containing a brief
general description of all material adverse actions taken in the six months
prior to the date hereof against the Seller's medical staff members, allied
health professionals or applicants which could result in claims or actions
against Seller. There are no Proceedings pending or threatened against or
affecting any member of the medical staff of the Seller at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality wherever located relating
to medical practice or conduct in connection therewith.

IV.21             Information Privacy and Security Compliance.

(a)                 Seller (i) to the extent Seller's operations are subject to
the administrative simplification provisions of HIPAA, and the implementing
regulations contained in 45 C.F.R. Parts 160, 162 and 164, are in material
compliance with those provisions and implementing regulations, including in
conducting any of the standard transactions set forth in 45 C.F.R. Part 162; and
(ii) are in compliance with all other applicable Information Privacy or Security
Laws (as hereinafter defined).

(b)                 Copies of the compliance policies and/or procedures and
privacy notices of Seller relating to Information Privacy or Security Laws have
been delivered to Buyer.

(c)                 Seller has entered into business associate agreements with
all third parties acting as a business associate as defined in 45 C.F.R. §
160.103 and to Seller's Knowledge, no business associate is in breach of its
business associate agreement with Seller or otherwise in violation of the
Information Privacy or Security Laws. To the Knowledge of Seller, Seller is not
11 under investigation by any Governmental Authority for a violation of any
Information Privacy or Security Laws, including the receipt of any notices from
the United States Department of Health and Human Services Office of Civil
Rights, Federal Trade Commission, Department of Justice, or state attorney
general relating to any such violations.

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(d)                 Copies of any written complaints alleging a violation of any
Information Privacy or Security Laws received by Seller during the preceding
twenty-four (24) month period have been delivered to Buyer.

(e)                 Seller has not had a Breach of Unsecured Protected Health
Information, as such terms are defined in 45 C.F.R. § 164.402.

(f)                  For purposes of this section: (i) "Information Privacy or
Security Laws" means HIPAA and regulations as set forth in this section and any
other applicable Law concerning the privacy and/or security of Personal
Information, including state data breach notification laws, state patient,
medical record and health information privacy Laws, the Federal Trade Commission
Act and state consumer protection Laws; and (ii) "Personal Information" means
any information with respect to which there is a reasonable basis to believe
that the information can be used to identify an individual, including
"individually identifiable health information" as defined in 45 C.F.R. 160.103,
demographic information, and social security numbers and such other personally
identifiable information protected by applicable Legal Requirement.

(g)                 No Exclusion. Neither Seller nor any of its respective
officers, directors, agents, or employees, have been convicted of a Medicare or
other Federal Health Care Program (as defined in 42 U.S.C. § 1320a-7(b)(f))
related offense or convicted of, charged with or, to the Knowledge of Seller,
investigated for, or engaged in conduct that would constitute a violation of any
Legal Requirements related to fraud, theft, embezzlement, breach of fiduciary
duty, kickbacks, bribes, other financial misconduct or obstruction of an
investigation. Neither Sellers, the Seller, nor any officer, director, agent,
employee or independent contractor or medical staff member of the Seller
(whether an individual or entity), has been excluded from participating in any
Government Program, subject to sanction pursuant to 42 U.S.C. § 1320a-7a or §
1320a-8 or been convicted of a crime described at 42 U.S.C. § 1320a-7b, nor, to
Seller's Knowledge, are any such exclusions, sanctions or charges threatened or
pending.

 4.20             Full Disclosure. No representation or warranty by Seller in
this Agreement and no statement contained in the schedules to this Agreement or
any certificate or other document furnished or to be furnished to Buyer pursuant
to this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make such statement or statements, in light
of the circumstances in which they are made, not misleading.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer, jointly and severally, hereby represents and warrants to Seller, as of
Closing Date, as follows:

12

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

V.1                Organization and Qualification of Buyer. Buyer is duly
organized, validly existing and in good standing under the Laws of British
Columbia, Canada and has the requisite power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on its business as currently conducted by Buyer. Buyer is duly qualified to do
business as a foreign organization and is in good standing in each jurisdiction
where the character of its properties owned, operated or leased or the nature of
its activities makes such qualification necessary.

V.2                Capacity; Enforceability. Buyer has all requisite power and
authority to execute and deliver this Agreement and to perform their respective
obligations hereunder. The execution and delivery by Buyer of this Agreement and
the performance of its obligations hereunder have been duly and validly
authorized by Buyer, and no other action on the part of Buyer is necessary. This
Agreement has been duly and validly executed and delivered by Buyer and is, or
will be, a legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, except as the enforceability may be limited
by (a) applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or similar Laws in effect which affect the enforcement of creditors'
rights generally; or (b) general principles of equity.

V.3                Consents and Approvals. Except as set forth on Schedule 5.3,
no consent, authorization or approval of, or filing or registration with, any
Governmental Authority or any other Person is necessary in connection with the
execution, delivery or performance by Buyer of this Agreement or the
consummation by Buyer of the transactions contemplated herein. Buyer is not a
party to, subject to or bound by (or by which any of its properties or assets
may be bound) any Contract or order which does or would (a) conflict with or be
breached or violated or the obligations thereunder accelerated or increased
(whether or not with notice or lapse of time, or both) or give rise to any
payment obligation or loss of a benefit, or a right of termination,
cancellation, or modification, by the execution, delivery or performance by
Buyer of this Agreement, or (b) prevent the carrying out of the transactions
contemplated herein.

V.4                Brokers. No broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders' fee or other commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by Buyer.

V.5                Full Disclosure. No representation or warranty by Buyer in
this Agreement, no statement contained in the schedules to this Agreement or any
certificate or other document furnished or to be furnished to Buyer pursuant to
this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make such statement or statements, in light
of the circumstances in which they are made, not misleading.

13

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

ARTICLE VI.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER


The obligations of Buyer hereunder are, at the option of Buyer, subject to the
satisfaction, on or prior to Closing Date, of the following conditions unless
waived in writing by Buyer:

VI.1 Compliance with Representations and Covenants. (a) The representations and
warranties of Seller made in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.7, 4.18, 4.19,
4.20 and 4.21 and each of the representations and warranties qualified as to
materiality shall be true and correct in all respects, and (b) those not so
qualified shall be true and correct in all material respects, as of the date
hereof and as of the time of Closing as though made as of such time, except to
the extent any such representations and warranties expressly relates to an
earlier date (in which case, subject to part (a) of this Section 6.1, such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date). Seller has duly performed, complied
with and satisfied all covenants, agreements and conditions required by this
Agreement to be performed, complied with or satisfied by it prior to the time of
Closing.

VI.2               Financing. Buyer shall be able to obtain financing of the
Purchase Price on commercially reasonable terms.

VI.3               Consents. The Parties shall have obtained all consents
necessary for each Party to consummate the transaction without resulting in a
breach or default under any agreement or Contract to which such Party is bound
and each Party, and Seller shall have (i) obtained the written consent of its
general and limited partners in an amount necessary to effectuate this
transaction, and (ii) obtained the consent of any Governmental Authority
necessary for the Buyer to operate the Business after Closing Date, and, (iii)
without limiting the generality of the foregoing, Buyer shall obtained the
written consent of the Landlord (defined below) to Buyer’s assumption of the
Real Estate Lease (defined below).

VI.4               Action/Proceeding. No Proceeding before a court or any other
Governmental Authority or body shall have been instituted or threatened by a
third party to restrain or prohibit the transactions herein contemplated.

VI.5               Closing Documents. Buyer, in its sole discretion, shall have
approved of, and Seller shall have executed and delivered to Buyer, all of the
documents, agreements and certificates required to be executed or delivered by
Seller pursuant to any term or provision of this Agreement.

VI.6               Encumbrances. At Closing, Buyer shall have received
confirmation in form and substance reasonably satisfactory to Buyer that,
immediately following Closing, any Indebtedness of Seller, that is an
encumbrance on the Seller's assets will either be fully repaid or refinanced and
that there will be no encumbrances applicable to the Seller's assets or the
Seller other than trade accounts payable and other Indebtedness that is in the
name of the Seller

14

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

 VI.7              Licensure and Operations. Seller shall have continuously
operated the Hospital in a manner that will not jeopardize any License necessary
to operate the Business.

ARTICLE VII.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


The obligations of Seller hereunder are, at the option of Seller, subject to the
satisfaction, on or prior to Closing Date, of the following conditions unless
waived in writing by Sellers:

VII.1 Compliance with Covenants. The representations and warranties of Buyer
made in this Agreement qualified as to materiality shall be true and correct,
and those not so qualified shall be true and correct in all material respects,
as of the date hereof and as of the time of Closing as though made as of such
time, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties qualified
as to materiality shall be true and correct, and those not so qualified shall be
true and correct in all material respects, on and as of such earlier date).
Buyer shall have duly performed, complied with and satisfied all covenants,
agreements and conditions required by this Agreement to be performed, complied
with or satisfied by them prior to the time of Closing.

VII.2              Consents. The Parties shall have obtained all consents
necessary for each Party to consummate the transaction without resulting in a
breach or default under any agreement or Contract to which such Party is bound
and each Party and the Seller shall have obtained the consent of any
Governmental Authority necessary for the Buyer to operate the Seller and
continue the Business after Closing Date.

VII.3              Action/Proceeding. No Proceeding before a court or any other
Governmental Authority shall have been instituted or threatened by a third party
to restrain or prohibit the transactions herein contemplated.

VII.4              Closing Documents. Sellers, in its sole discretion, shall
have approved of, and Buyer shall have executed and delivered to Sellers all of
the documents, agreements and certificates required to be executed or delivered
by Buyer pursuant to any term or provision of this Agreement.

VII.5              Real Estate Lease. In connection with this transaction, Buyer
will use all commercially reasonable efforts to assume all warranties,
guarantees, liabilities and other obligations of VPC, under that certain
Guaranty executed by VPC contemporaneously with the Real Estate Lease.

ARTICLE VIII.
OTHER COVENANTS AND AGREEMENTS


VIII.1             Operations; Buyer’s Financial Obligations.

15

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(a)                  Financial Obligations. From May 11, 2015, Buyer shall cover
the cost of all of Seller’s operational expenses, on a going forward basis only,
until the sooner of Closing or the date that this Agreement is otherwise
terminated. The parties acknowledge that this obligation is not, and shall not
be construed as, an Assumed Liability.

(b)                  Transition Services. Seller and VPC shall provide, on a
temporary basis, certain transitions services that are necessary to transfer the
Purchased Assets to Buyer and to carry out the matters described in this Section
and in Section 8.1(c) below. In particular, and not as a limitation, VPC shall
provide Buyer or Buyer’s assignee access, and support for, VPC’s Meditech
software platform (but only with respect to Seller and not with respect to other
entities) in a manner that permits Buyer to reasonably operate the Business.
Buyer shall compensate Seller or VPC, as applicable, for providing all such
transition services according to the attached Schedule 8.1(b). From the date of
this Agreement until Closing or sooner as agreed upon by the parties, the
parties shall negotiate in good faith with respect to the services and fees to
be included on Schedule 8.1(b).

(c)                  Continued Operations. From date of this Agreement until the
earlier of Closing or the termination of this Agreement, Seller will operate the
Business in the ordinary course of business and consistent with the past
practices and will use commercially reasonable efforts to: (a) carry on the
Business and its operations in substantially the same manner as Seller has
heretofore and not make any material change in personnel, operations, finance,
accounting policies or real or personal property of the Seller, except in the
ordinary course of business; (b) perform all of Seller's obligations under
agreements relating to or affecting the Purchased Assets or the Business; (c)
keep in full force and effect Seller's present insurance policies or other
comparable insurance; (d) notify Buyer immediately upon (i) the occurrence of
any event, fact or circumstance that is reasonably likely to result in the
breach or inaccuracy of any representation or warranty of Seller contained in
this Agreement, or (ii) the discovery of any event, fact or circumstance from
which a reasonable person would conclude that any representation or warranty of
Seller contained in this Agreement was inaccurate or incomplete when made; (e)
maintain the Seller's assets and all parts thereof in as good working order and
condition as at present, ordinary wear and tear excepted; (f) maintain and
preserve its business organization with respect to the Business intact, retain
its present employees related to the Business and maintain its relationship with
physicians, suppliers, customers and others having business relations with the
Business; and (g) permit and allow reasonable access by Buyer or an affiliate of
Buyer to make offers of post-Closing employment to any of Seller's personnel
providing services for the Business, which personnel shall be allowed to accept
such offers without penalty, competing offer or interference, and to establish
relationships with physicians and others having business relations with Seller.

VIII.2              Cooperation in Proceedings; Further Assurances. After
Closing, VPC and GP shall reasonably cooperate with Buyer in their efforts to
continue and maintain for the benefit of Seller those business relationships of
Seller existing prior to Closing and relating to the Business of Seller and the
operation of Seller, including relationships with lessors, employees, regulatory
authorities, licensors, suppliers, lenders, and others. VPC, General Partner and
their respective officers, directors and managers, will refer to the Seller
and/or Buyer (as applicable) all inquiries relating to Seller. Neither VPC,
General Partner or their respective officers, directors and managers shall take
any action that would tend to diminish the value of Seller after Closing or that
would interfere with the Business of Seller or the operation of Seller.
Following Closing, each of the parties hereto shall, and shall cause their
respective affiliates and representatives to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.

16

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

VIII.3            Confidentiality. Seller recognizes that it has had access to
certain confidential information and trade secrets relating to the Business that
are valuable, special and unique assets of Seller, and Seller agrees that it
shall not, and shall cause its Affiliates not, to use or divulge to any person,
firm, corporation, association or other entity, for any purpose or reason
whatsoever, any confidential information or trade secrets relating to the
Business; provided, however, that the foregoing shall not apply to information
which: (a) is publicly available, generally known, or readily ascertainable; (b)
later becomes publicly available, generally known or readily ascertainable
through no fault of the applicable Seller; (c) is required to be disclosed as a
result of legal process; or (d) is disclosed to the applicable Seller after
Closing by a third person not in violation of any obligation of non-disclosure
owed to Seller or Buyer.

VIII.4            Public Announcements. No Party shall make any public
announcements in respect of this Agreement or the transactions contemplated
herein or otherwise communicate with any news media without the prior written
consent of the other Party. The Parties are authorized to make any disclosures
necessary to obtain any consent required to be obtained by that Party in order
to consummate the transaction or as such disclosure as may be required for a
Party to comply with applicable Law.

VIII.5            Further Assurances. From and after Closing, the parties hereto
shall do such acts and execute such documents and instruments as may be
reasonably required to make effective the transactions contemplated hereby.

VIII.6            Non-Solicitation/No Hire. For a period of one (1) year
following Closing Date, each Seller shall not directly or indirectly through
another Person, (a) induce or attempt to induce any employee of Seller to leave
his or her employment, or in any way interfere with the relationship between
Seller and any such employee, or (b) call on, solicit or service any customer,
charterer, lessor, vendor, licensee, licensor or other business relation of the
Business in order to induce or attempt to induce such Person to cease doing or
decrease their business with Seller and the Business, or in any way interfere
with the relationship between any such customer, charterer, lessor, vendor,
licensee, licensor or other business relation of the Business and Seller
(including making any negative statements or communications about the Business,
Seller or its Affiliates).

VIII.7            Signage; Name Change. As soon as reasonably practicable after
Closing, Buyer shall cause Seller to change its name to such name as Buyer shall
desire that does not include the word "Victory". Within thirty (30) days Buyer
shall have removed all signage on or about the acute care hospital containing
the word "Victory."

17

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

VIII.8            Audited Financials; Consents. VPC shall cause to be completed
the audited balance sheet and the related audited statements of income and cash
flows for the year ended December 31, 2014 (the “2014 Financials”), which VPC
shall deliver to Buyer, as soon as reasonably practicable after the 2014
Financials’ completion. In the event that VPC incurs additional expenses in
auditor fees after April 17, 2015, Buyer shall pay directly or reimburse VPC for
the amount of such fees within 30 days of receiving an itemized bill. VPC shall
request in writing the consent of each accounting firm that conducted an audit
(partial or completed) of the Seller’s financial circumstances for the years
ended December 31, 2014, December 31, 2013 and December 31, 2012 to use such
firm’s audited financial statements in any public filings of the Buyer’s
corporate parent, Nobilis Health Corp.

VIII.9            Assumption of Promissory Note to Viewpoint. On or before the
first Business Day that is thirty (30) days after Closing, Buyer or its assignee
shall assume the remaining balance of that certain Promissory Note, dated April
17, 2014 and executed by the Seller in favor of Viewpoint Bank N.A. (now Legacy
Bank of Texas NA), in the original principal amount of $12,500,000.00, (the
"Viewpoint Notes").

ARTICLE IX.
SURVIVAL; INDEMNIFICATION


IX.1               Survival.

(a)                 The representations and warranties of Sellers contained in
this Agreement shall survive for a period of twenty-four (24) months following
Closing Date, except for representations and warranties contained in Sections
4.1, 4.2, 4.3, and 4.4, which will continue in full force and effect in
perpetuity; provided, however, such survival period shall not apply to any
breach or nonfulfillment of any covenants or agreements made by Seller herein or
in any document executed in connection herewith, including, but not limited to,
the failure to abide by the non-competition and confidentiality provisions
contained herein, and shall further not apply claims involving fraud, willful
misconduct or intentional misrepresentation on the part of Seller.

(b)                 The representations and warranties of Buyer contained in
Article V shall survive for a period of twenty-four (24) months from Closing
Date, except for representations and warranties contained in Sections 5.1, 5.2
and 5.3, which will continue in full force and effect in perpetuity; provided
however, such survival period shall not apply to any breach or nonfulfillment of
any covenants or agreements made by Buyer herein or in any document executed in
connection herewith.

IX.2               Indemnification by Seller.

(a)                 Subject to the provisions and limitations of this Article,
from and after Closing Date, each Seller, jointly-and-severally, shall indemnify
and hold harmless Buyer and its Affiliates (the "Buyer Indemnified Parties")
from and against any and all Taxes, claims, liabilities, damages, losses,
demands, obligations, deficiencies, costs, and expenses of any nature
whatsoever, including, without limitation, reasonable attorneys' fees,
accountants' fees, or diminution in value, and all costs of investigation, and
other expenses of defending any actions or claims, amounts of judgment and
amounts paid in settlement, whether or not involving a third party claim,
together with interest thereon at the rate provided by Law, compounded annually
from the date incurred until paid (collectively referred to as the "Damages"),
suffered by such Buyer Indemnified Parties resulting from or arising out of (i)
any breach of any of the representations or warranties made by Sellers in this
Agreement or in any document executed in connection herewith, (ii) any breach or
nonfulfillment of any covenants or agreements made by Sellers in this Agreement
or in any document executed in connection herewith, or (iii) any event arising
from the operation and ownership of, or conditions occurring with respect to,
Seller or the Business (including but not limited to the Seller) before 11:59
p.m. on Closing Date (each claim made by the Buyer Indemnified Parties pursuant
to this Section 9.2(a) shall be a "Buyer Claim").

18

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(b)                The Buyer Indemnified Parties shall not be entitled to assert
any Buyer Claim for indemnification pursuant to this Section 9.2 after the dates
provided in Section 9.1; provided, however, that if on or prior to such date a
Notice of Claim (as defined below) shall have been given pursuant to Section 9.4
hereof for such indemnification, the Buyer Indemnified Parties shall continue to
have the right to be indemnified with respect to such Buyer Claim until such
claim for indemnification has been satisfied or otherwise resolved as provided
in this Article.

(c)                 All Buyer Claims shall be net of any insurance proceeds
actually received as a result of the matter for which indemnification is
claimed.

(d)                 Sellers shall have no recourse against Seller in the event
the Sellers are required to indemnify the Buyer Indemnified Parties pursuant to
this Agreement.

IX.3               Indemnification by Buyer.

(a)                 Subject to the provisions of this Article, from and after
Closing Date, Buyer shall indemnify and hold harmless Sellers and their
Affiliates (the "Seller Indemnified Parties") from and against any and all
Damages (as defined in Section 9.2(a) herein) suffered by such Seller
Indemnified Parties resulting from or arising out of (i) any breach of any of
the representations or warranties made by the Buyer in this Agreement or in any
document executed in connection herewith, (ii) any breach or nonfulfillment of
any covenants or agreements made by Buyer herein or any document executed in
connection herewith, notwithstanding when any such breach or nonfulfillment may
occur, (iii) the operation of the Business (including without limitation the
Seller) from and after 11:59 p.m. on Closing Date; and (iv) any default with
respect to the Assumed Contracts. For purposes of this Section 9.3 (a) the
Parties hereto acknowledge and agree that both Robert N. Helms, Jr. and Harsad
D. Patel, M.D. are third party beneficiaries with respect to the indemnification
obligations of Buyer upon a default as described hereunder.

19

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(b)                 None of the Seller Indemnified Parties shall be entitled to
assert any claim for indemnification pursuant to this Section 9.3 after the
dates provided in Section 9.1; provided, however, that if on or prior to such
date a Notice of Claim shall have been given pursuant to Section 9.4 hereof for
such indemnification, the Seller Indemnified Parties shall continue to have the
right to be indemnified with respect to such indemnification claim until such
claim for indemnification has been satisfied or otherwise resolved as provided
in this Article.

(c)                 All claims for indemnification by Seller Indemnified Parties
shall be net of any insurance proceeds actually received as a result of the
matter for which indemnification is claimed.

IX.4               Indemnification Procedures.

(a)                 Upon obtaining knowledge of any claim or demand which has
given rise to a claim for indemnification under Section 9.2 or Section 9.3, the
Buyer Indemnified Parties or the Seller Indemnified Parties (each, an
"Indemnified Party") shall give written notice ("Notice of Claim") of such claim
or demand to the Seller Indemnified Parties or Buyer (each, an "Indemnifying
Party"). In each case, such Notice of Claim shall specify in reasonable detail
such information as the Indemnified Parties may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same); provided,
however, that, subject to the limitations set forth in Sections 9.1, 9.2 or 9.3,
respectively, no failure or delay by the party giving the Notice of Claim shall
reduce or otherwise affect the obligation of the Indemnifying Party unless and
to the extent the Indemnifying Party is thereby prejudiced.

(b)                Within thirty (30) Business Days of receiving a Notice of
Claim, the Indemnifying Party may object to such indemnification claim, stating
in reasonable detail the bases for such objection. Any objection to a Notice of
Claim must be signed by one or more representatives of the Indemnifying Party or
its counsel and shall set forth in reasonable detail the items as to which
disagreement exists (the "Disputed Matters"). If an objection is delivered, the
Indemnified Party and the Indemnifying Party shall negotiate in good faith to
resolve in writing any Disputed Matters. If they are unable to reach an
agreement with respect to the Disputed Matters within a period of thirty (30)
Business Days after the receipt of an objection, then the parties shall be free
to pursue litigation with respect to any such Disputed Matters as to which
written agreement has not been reached shall be resolved in a manner consistent
with ARTICLE X.

(c)                If any lawsuit or other action is filed or instituted against
any of the Indemnified Parties with respect to a matter subject to indemnity
hereunder (a "Third Party Claim"), notice thereof (a "Third Party Notice") shall
be given to the Indemnifying Party as promptly as practicable (and in any event
within fifteen (15) calendar days after the service of the citation or summons).
Subject to the limitations set forth in Sections 9.1, 9.2 or 9.3, respectively,
the failure of the Indemnified Parties to give timely notice hereunder shall not
affect rights to indemnification hereunder, except to the extent the
Indemnifying Party has actually been prejudiced as a result. After receipt of a
Third Party Notice, the Indemnifying Party shall have the right to conduct the
defense of the claim through counsel selected by the Indemnifying Party and
approved by the Indemnified Party (which approval shall not be unreasonably
withheld), and the assertion of such right shall constitute an acknowledgment by
the Indemnifying Party that such claim is an indemnifiable claim for which the
Indemnifying Party is responsible under Sections 9.2 or 9.3 above. The
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim. If the Indemnifying
Party does not assume and diligently conduct such defense, the Indemnifying
Party shall be liable for all costs and expenses incurred by the Indemnified
Party in defending the claim, including reasonable fees and disbursements of
counsel. Neither the Indemnifying Party nor the Indemnified Party will consent
to the entry of any judgment or enter into any settlement with respect to such
Third Party Claim without the prior written consent of the other party (i.e.,
the Indemnified Party or the Indemnifying Party, as applicable), which consent
will not be unreasonably withheld, delayed or conditioned. In the event, after
having first provided the Indemnifying Party an opportunity to fulfill the
obligations of the Indemnifying Party hereunder, the Indemnified Party then
brings an action against the Indemnifying Party upon any claim for
indemnification under Sections 9.2 or 9.3 above, the Indemnifying Party shall be
liable to the Indemnified Party for the Indemnified Party's reasonable fees and
disbursements of counsel in connection therewith if the Indemnified Party
prevails in the action. The parties shall also cooperate with each other in any
notifications to insurers.

20

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

(d)                 If the indemnification claim is made pursuant to Section
9.2, the total amount of such matured claims shall be paid in accordance with
Section 9.2; likewise, if the indemnification claim is made pursuant to Section
9.2, the total amount of such matured claims shall be paid in accordance with
Section 9.3.

IX.5               Limitations on Indemnification of Seller. Except as set forth
in the last and next to last sentence of this Section 9.5, Seller will have no
liability for money Damages under Section 9.2 unless and until the aggregate
Damages claimed under Section 9.2(a) exceed $50,000 (individual claims of less
than $5,000 that are not reasonably related to other claims shall not be
included in the calculation of such $50,000); provided, however, that if the
aggregate Damages claimed under Section 9.2(a) exceed $50,000, then Seller's
liability will relate back to and include the first dollar of aggregate Damages
so claimed, in which case Seller's liability will relate back to and include the
first dollar of aggregate Damages so claimed.

IX.6               Exclusive Remedy. The rights of the Indemnified Parties under
this ARTICLE IX shall be the exclusive remedy of such Indemnified Parties with
respect to claims resulting from any breach by the Indemnifying Parties of any
representation, warranty, covenant or agreement contained in this Agreement;
provided, however, that this Section 9.6 is not intended in any way to limit or
restrict the right of any party to separately seek equitable remedies, including
injunctive relief or to pursue a claim for fraud or other non-waivable rights of
action.

21

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

IX.7              Tax Treatment of Indemnity Payments. All amounts paid with
respect to indemnity claims under this Agreement shall be treated by the parties
hereto for all Tax purposes as adjustments to the Purchase Price, unless
otherwise required by Law.

ARTICLE X.
DISPUTED MATTERS


X.1                Attorneys' Fees With Respect to Litigation. If Seller, on the
one hand, or Buyer, on the other hand, initiates any legal action or lawsuit
against the other, involving this Agreement or any agreement executed pursuant
hereto, the prevailing party in such action or suit shall be entitled to receive
reimbursement from the other party for all reasonable attorneys' fees, experts'
fees, and other costs and expenses incurred by the prevailing party in respect
of that Proceeding, including any and all appeals thereof, and such
reimbursement shall be included in judgment or final order issued in such
Proceeding.

X.2                Governing Law; Jurisdiction and Venue. This Agreement shall
be governed by and construed in accordance with the Laws of the State of Texas,
excluding its conflict of laws provisions. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court
located in Harris County, Texas, for the purposes of any action arising out of
this Agreement or the subject matter hereof brought by any party under this
Agreement. To the extent permitted by applicable Law, each party hereby waives
and agrees not to assert, by way of motion, as a defense or otherwise, in any
action under this Agreement, any claim (a) that it is not personally subject to
the jurisdiction of the above-named courts, (b) that such action is brought in
an inconvenient forum, (c) that it is immune from any legal process with respect
to itself or its property, (d) that the venue of the Proceeding is improper, or
(e) that this Agreement or the subject matter hereof may not be enforced in or
by such courts.

ARTICLE XI.
MISCELLANEOUS


XI.1              Waiver. At any time prior to Closing Date, any party hereto
may (a) extend the time for the performance of any of the obligations or other
acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties of the other parties contained herein or in any
document delivered pursuant hereto, and (c) waive compliance by the other
parties with any of the agreements or conditions contained herein. Any such
waiver shall be valid only if set forth in an instrument in writing signed by
the party or parties to be bound thereby, but such extension, waiver or failure
to insist on strict compliance with an obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

22

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

XI.2              Notices. Any notices or other communications required or
permitted under, or otherwise in connection with this Agreement, shall be in
writing and shall be deemed to have been duly given when delivered in person or
upon confirmation of receipt when transmitted by facsimile transmission (but
only if followed by transmittal by national overnight courier or hand delivery
on the next Business Day or by international courier for delivery within the
next three (3) Business Days) or on receipt after dispatch by registered or
certified mail, postage prepaid, addressed, or on the next Business Day if
transmitted by national overnight courier or within the next three (3) Business
Days if transmitted by international courier, in each case as follows:

  If to Buyer, to: Nobilis                 Attention:       Facsimile No.:      
          With a copy to:                   Attention:       Facsimile No.:    
            If to Seller, to: Victory Medical Center Plano LP     2201
Timberloch Place, Ste. 200     The Woodlands, TX 77580     Attention: Robert N.
Helms, Jr.               With a copy to: Baker Donelson     1301 McKinney
Street, Suite 3700     Houston, TX 77010           Attention:       Facsimile
No.:  

XI.3              Assignment. No party hereto shall assign this Agreement or any
part hereof without the prior written consent of the other party; provided,
however, Buyer may assign its rights hereunder to any Affiliate. Except as
otherwise provided herein, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

XI.4              Rights of Third Parties. Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the parties hereto, any right or remedies under or by reason of this
Agreement.

23

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

XI.5              Reliance. Each of the parties to this Agreement shall be
deemed to have relied upon the accuracy of the written representations and
warranties made to it in or pursuant to this Agreement, notwithstanding any
investigations conducted by or on its behalf or notice, knowledge or belief to
the contrary.

XI.6              Expenses. Each party hereto shall bear its own expenses
incurred in connection with this Agreement and the transactions herein
contemplated whether or not such transactions shall be consummated, including,
without limitation, fees of its legal counsel, financial advisers and
accountants; provided, however, prior to Closing Seller shall pay all of the
costs and expenses of Seller and incurred in connection with or related to the
authorization, preparation and execution of this Agreement and the closing of
the transactions contemplated herein.

XI.7              Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts (including by means of
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

XI.8              Entire Agreement. This Agreement (together with the Exhibits
and the Schedules to this Agreement) constitute the entire agreement among the
parties and supersede any other agreements, whether written or oral, that may
have been made or entered into by or among any of the parties hereto or any of
their respective Affiliates relating to the transactions contemplated hereby and
thereby. No representations, warranties, covenants, understandings, agreements,
oral or otherwise, relating to the transactions contemplated by this Agreement
exist between the parties except as expressly set forth in this Agreement.

XI.9             Severability. If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any person of circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the parties
hereto request that the court reform such provision in a manner sufficient to
cause such provision to be enforceable.

XI.10           Amendments. This Agreement may be amended only by a written
instrument signed by both parties.

[Signature Pages Next Page]

24

NOBILIS HEALTH CORP. Asset Purchase Agreement Victory Medical Center Plano LP


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Asset Purchase Agreement has been duly executed and
delivered as of the date first above written.

BUYER:

Nobilis Health Holdings Corp.
a British Columbia corporation


By: /s/ Harry Fleming                                 
Name: Harry Fleming                                  
Title: Chairman                                            


SELLER:

Victory Medical Center Plano, LP

By it General Partner
          Victory Medical Center Plano GP, LLC
                    a Texas limited liability company

By: /s/ Robert N. Helms, Jr.                       
Name: Robert N. Helms, Jr.                        
Title: Manager                                              


Victory Parent Center

Victory Parent Company, LLC

By: /s/ Robert N. Helms, Jr.                       
Name: Robert N. Helms, Jr.                        
Title: Manager                                             


--------------------------------------------------------------------------------

Appendix I

Definitions

 "Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purposes of this Agreement, "control," when used with respect to any
Person, means the possession, directly or indirectly, of the power to (a) vote
10% or more of the securities having ordinary voting power for the election of
directors (or comparable positions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
"controlling" and "controlled" have meanings consistent with the foregoing.

"Agreement" has the meaning specified in the preamble to this Agreement.

"Assumption Agreement" has the meaning set forth in Section 2.2(a).

"Balance Sheet Date" means February 28, 2015.

"Business Day(s)" means a day other than Saturday, Sunday or any day on which
banks located in the State of Texas are authorized or obligated to close.

"Closing" means the closing of the transactions contemplated by Section 3.1.

"Closing Date" means the date on which Closing actually occurs.

"Code" means the Internal Revenue Code of 1986, as amended.

"Contracts" means any contracts, agreements, subcontracts, leases, notes,
indentures, commitments, memoranda of understanding and purchase orders, whether
written or oral and each amendment, supplement, or modification (whether written
or oral) in respect of any of the foregoing, in each case as currently in
effect.

"Employee Benefit Plan" means any (a) nonqualified deferred compensation or
retirement plan or arrangement that is an Employee Pension Benefit Plan, (b)
qualified defined contribution retirement plan or arrangement that is an
Employee Pension Benefit Plan, (c) qualified defined benefit retirement plan or
arrangement that is an Employee Pension Benefit Plan (including any
Multiemployer Plan), (d) Employee Welfare Benefit Plan or material fringe
benefit plan or program, (e) plan that would be an "employee benefit plan" as
such term is defined in ERISA Section 3.3 if it was subject to ERISA, (f) equity
bonus, equity ownership, equity option, equity purchase, equity appreciation
rights, phantom equity or other equity plan, (g) bonus or incentive compensation
plan, or (h) holiday or vacation practice or other paid-time off program, or
workers compensation plan or program, in each case, that is or has been
maintained, sponsored, contributed to, or required to be contributed to by
Seller or any of its Affiliates for the benefit of any current or former
employee, director, retiree, independent contract or consultant, or any spouse
or dependent, or with respect to which Seller or any of its Affiliates may have
any liability.

--------------------------------------------------------------------------------

"Employee Pension Benefit Plan" has the meaning specified in ERISA Section 3.2.

"Employee Welfare Benefit Plan" has the meaning specified in ERISA Section 3.1.

"Environment" means soil, land surface or subsurface strata, waters (including,
navigable ocean, stream, pond, reservoirs, drainage, basins, wetland, ground,
and drinking), sediments, ambient air (including indoor), noise, plant life,
animal life, and all other environmental media or natural resources.

"Environmental, Health, and Safety Requirements" means all orders, Contracts,
Laws, and programs (including those promulgated or sponsored by industry
associations, insurance companies, and risk management companies) concerning or
relating to public health and safety, worker/occupational health and safety, and
pollution or protection of the Environment, including those relating to the
presence, use, manufacturing, refining, production, generation, handling,
transportation, treatment, transfer, storage, disposal, distribution, importing,
labeling, testing, processing, discharge, Release, threatened Release, control,
or other action or failure to act involving cleanup of any Hazardous Materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation, each as amended and as now in
effect.

"Equipment Leases" has the meaning set forth in Section 4.17(a) .

"ERISA" means Employee Retirement Income Security Act of 1974, as amended.
"GAAP" means generally accepted United States accounting principles.

"Guaranty Replacement" or "Guaranty Replacements" shall have the meaning set
forth in Section 4.17(a).

"General Partner" shall mean the general partner of Seller.

"General Seller Interests" has the meaning set forth in the recitals.

"Governmental Authority" means any national, federal, state, county, municipal,
local or foreign government, or other political subdivision thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

"Hazardous Materials" shall mean any (a) pollutants, contaminants, and toxic or
hazardous materials or substances, (b) solid wastes, including asbestos,
polychlorinated biphenyls, mercury, buried contaminants, chemicals, flammable or
explosive materials, (c) radioactive materials or radiation, (d) petroleum
wastes and spills or Releases of petroleum products, and (e) any other material
or substance the storage, manufacture, disposal, treatment, generation, use,
transport, mediation or Release into the Environment of which is prohibited,
controlled, regulated, or licensed under any Environmental, Health, and Safety
Requirements.

--------------------------------------------------------------------------------

"Seller" shall mean the licensed general acute care hospital located in Plano,
Texas owned and operated by Seller.

"Indebtedness" means, with respect to a Person, any obligations of such Person:
(a) for borrowed money, including related fees and expenses; (b) evidenced by
notes, bonds, debentures or similar instruments; (c) for the deferred purchase
price of goods or services (other than trade payables or accruals incurred in
the ordinary course of business consistent with past practices); (d) all
obligations under terms that are or should be, in accordance with GAAP, recorded
as capital leases; (e) liabilities in respect of unfunded vested benefits under
any Employee Benefit Plan; (f) all customer deposits or (g) in the nature of
guarantees of the obligations described in clauses (a) through (f) above of any
other Person.

"Knowledge" and any other similar phrase or variation thereof means the
knowledge, following such inquiries and investigations as would be deemed
appropriate by a reasonable businessperson engaged in a the ownership and
operation of a general acute care hospital, of Robert N. Helms, Jr., Ivan Wood
and Robert Garcia.

“Landlord” has the meaning specified in Section 7.5.

"Laws" means all federal, state, local or foreign laws, legislation, statutes,
constitutions, rules, regulations, codes, edicts, orders, judgments, decrees,
ordinances, or legally-binding directives, guidance or pronouncements or rules
of common law of any Governmental Authority.

"Liabilities" has the meaning specified in Section 4.5(b) .

"Liceses" means all of the licenses, permits, certificates, exemptions,
franchises and other authorizations from any Governmental Authority or other
third party necessary or proper for the use, occupancy or operation of the
Seller as conducted as of Closing.

"Lien" means any claim, lien, pledge, option, right of first refusal, easement,
security interest, deed of trust, mortgage, right-of-way, encroachment,
restrictive covenant or other encumbrance, whether voluntarily incurred or
arising by operation of law, and includes, without limitation, any agreement to
give any of the foregoing in the future, and any contingent or conditional sale
agreement or other title retention agreement or lease in the nature thereof.

"Limited Partners" shall mean the limited partners of the Seller.

“Material Asset” has the meaning specified in Section 4.7.

“Material Contracts” has the meaning specified in Section 4.7.

"Multiemployer Plan" has the meaning specified in ERISA Section 3(37).

"Seller" has the meaning set forth in the recitals.

"Seller Promissory Note" has the meaning set forth in Section 8.9.

"Party" or "Parties" has the meaning specified in the preamble to this
Agreement.

--------------------------------------------------------------------------------

"Person" means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

"Proceeding" means any action, complaint, suit, litigation, arbitration or
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, review, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving any court, tribunal or other Governmental Authority or any arbitrator
or arbitration panel.

"Purchase Price" has the meaning specified in Section 2.2.

"Purchased Assets" has the meaning set forth in the recitals.

"Buyer" has the meaning specified in the preamble to this Agreement.

"Real Estate Lease" has the meaning set forth in Section 7.5.

"Release" means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other release into the Environment.

 "Tax" or "Taxes" means (a) any and all federal, state, local, or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs duties, capital stock, franchise, margin,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax, premium,
contribution, charge, assessment or duty of any kind whatsoever, wheresoever
chargeable and whether in the United States of any other jurisdiction, including
any interest, penalty, or addition thereto and any interest in respect of such
penalties or additions, whether disputed or not, (b) any liability for the
payment of any item described in clause (a) as a result of being a member of an
affiliated, consolidated, combined, unitary, or aggregate group for any period,
including pursuant to Treasury Regulations Section 1.1502 -6 (or any analogous
or similar provisions under state, local or foreign Law); (c) any liability for
the payment of any item described in clause (a) or (b) as a result of any
express or implied obligation to indemnify any Person or as a result of any
obligations under any agreements or arrangements with any Person with respect to
such item; or (d) any successor or transferee liability for the payment of any
item described in clause (a), (b) or (c) of any Person, including by reason of
being a party to any merger, consolidation, conversion or otherwise.

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

"Third Party Non-Tax Claim" means a Third Party Claim that does not pertain to
Taxes.

"Viewpoint Notes" has the meaning specified in Section 8.9.

"VPC Properties" has the meaning set forth in Section 7.5.

--------------------------------------------------------------------------------